I concur in the opinion of Mr. Justice SAYRE. He has indicated that Coosa-Portland Cement Co. v. Crankfield,202 Ala. 369, 80 So. 451, is without application. It may be said further of the argument of counsel there considered that Mr. Hardin was not at the time of the trial in defendant's employment, was under no presumption of bias, his immediate whereabouts known to plaintiff or his attorney as being within the jurisdiction of the court or its due process at the time indicated; and it was not shown that defendant or its counsel had such knowledge. Nor is the case of Central of Georgia v. Isbell, 198 Ala. 469, 73 So. 648, of importance on the point indicated; merely the question of variance was presented, in an action for breach of a contract to deliver cross-ties to the railway company where the complaint contained allegations of performance of the contract on plaintiff's part, and of breach of contract on defendant's part alleged conjunctively — held that the conjunctive allegation must be proved as laid. The fact that the jury acquitted the plumbing company of negligence in original installation of the heaters did not present a variance when there was sufficient evidence to support the averments of the breach of duty given expression in the complaint.